
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


GRAPHIC [g975623.jpg]

7140 Office Circle
P.O. Box 15600
Evansville, IN 47716-0600
Phone: (812) 962-5000
Fax: (812) 962-5400

May 17, 2010

William M. Lasky
7140 Office Circle
Evansville, IN 47716

Dear Bill:

        This letter will set forth the terms of your employment as Interim
President and Chief Executive Officer of Accuride Corporation ("Accuride" or the
"Company"), and shall supersede and replace all other agreements regarding your
employment with Accuride.

Position:   Interim President and Chief Executive Officer, reporting to the
Board of Directors of the Company (the "Board").
Board:
 
So long as you are the Interim President and Chief Executive Officer of the
Company, the Board will use commercially reasonable efforts to nominate you for
re-election as a director.
Term:
 
You will serve as Interim President and Chief Executive Officer through the date
the Board appoints a permanent President and Chief Executive Officer of the
Company (the "Transition Date").
Base Salary:
 
Your base salary will continue at $66,667/month ($800,000/year) through the
Transition Date.
Director Compensation:
 
In addition to your base salary, you will continue to receive normal fees
(excluding meeting fees and expenses) and equity grants payable or made
available to non-employee members of the Board through the Transition Date.
After the Transition Date your eligibility for Board fees and expenses will be
determined by normal Board compensation policies.

--------------------------------------------------------------------------------



Annual Incentive:   You will be eligible for an annual incentive under the
Company's 2010 Annual Incentive Compensation Plan ("AICP"). Your AICP incentive
potential will be determined based on a notional base salary of $650,000, with a
target and maximum bonus of 50% of this notional base salary and a threshold
bonus of 10% of the notional base salary. The actual incentive amount will be
determined based on actual performance of the Company for the 2010 fiscal year
compared against the established AICP performance metrics. If your Transition
Date is prior to December 31, 2010, your AICP incentive will be pro rated for
the portion of 2010 in which you were employed. Your AICP incentive, if any,
will be paid in a lump sum at the same time as all other participants in the
AICP, but no later than March 15, 2011. Except as specified herein your right to
the AICP incentive will be subject to the terms of the Accuride Corporation
Annual Incentive Compensation Plan—2010 Plan Year Eligibility, Target
Opportunity and Administrative Guidelines
Supplemental Bonus:
 
In addition to the AICP you will be eligible for a bonus of $650,000 as
determined in the sole discretion of the Board based on the following factors:



 

•       Restructure the Company's debt as may be directed by the Board and
within a time frame established by the Board;



 

•       Orderly transition to the permanent Chief Executive Officer; and



 

•       Assistance and cooperation with the Board's hiring of it's designated
candidate for Chief Financial Officer prior to May 30, 2010.


 
 
You may elect on the date hereof to receive up to 50% of any supplemental bonus
in common stock of the Company, based on the closing price of the common stock
on the date of this Agreement. The supplemental bonus shall be paid as soon as
practicable after the Board determines that it is earned, but no later than
March 15, 2011.
Travel Expense Reimbursement
 
The Company will continue to reimburse you for travel and living expenses on the
same basis that you are presently receiving them through your Transition Date.
All such expenses will be reimbursed to you following submission of such
expenses in accordance with Accuride's expense reimbursement policy; provided,
however, no expenses will be reimbursed after December 31 of the year following
the year in which the expenses were incurred.
Benefits:
 
As an employee of Accuride you will continue to receive benefits and perquisites
at the level and under terms which are provided from time to time to the
Company's senior executive officers generally, including:



 

•       Medical/Dental/Vision/ Life/AD&D/LTD insurance



 

•       Mayo Clinic Executive Health Program



 

•       401(k) Plan



 

•       Financial Planning Stipend ($13,100 with gross up for taxes)



 

•       Executive Retirement Allowance Policy (with gross up for taxes)

2

--------------------------------------------------------------------------------





 

•       Executive Life (with gross up for taxes)



 

•       6 weeks vacation


 
 
All benefit plans and programs are subject to change or termination at any time
at the discretion of the Compensation Committee of the Board.
Restrictive Covenants:
 
You agree abide by and continue to be bound by the Agreement to Assign
Inventions and Maintain Secrecy and the Policy on Confidential & Trade Secret
Information you previously signed.
Other:
 
As a condition of your continued employment with Accuride, you will be bound by
all company policies to the extent that they apply to senior executives of the
Company.

        Please note that your employment at Accuride is "at will." This means
that you may resign from Accuride at any time with or without cause, and
Accuride has the right to terminate your employment with or without cause.
Neither this letter nor any other communication, either written or oral, should
be construed as a contract of employment for any particular duration. This
letter supersedes and replaces all prior written and oral communication on
employment related subjects.

        Please sign and date this letter agreement in the space indicated and
return it to my attention to evidence your understanding and agreement to the
terms set forth herein.

Sincerely,    
/s/ BENJAMIN C. DUSTER, IV


--------------------------------------------------------------------------------

Benjamin C. Duster, IV
Chairman
Compensation & Human Resources Committee
Accuride Corporation
 
 
Acknowledged and Agreed:    
/s/ William M. Lasky


--------------------------------------------------------------------------------

William M. Lasky    
Date: May 17, 2010
 
 

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3

